Citation Nr: 0027490	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-45 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residual bony 
abnormality of the left great toe with arthritis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1993 and later RO decisions that denied service 
connection for a right knee disorder and increased the 
evaluation for the left great toe disorder from zero to 
10 percent.  A September 1999 Board decision denied service 
connection for the right knee disorder and remanded the 
issues of entitlement to an increased evaluation for the left 
great toe disorder to the RO for additional action.



FINDING OF FACT

The left great toe disorder is manifested primarily by X-ray 
findings of arthritis, bony prominence, and painful motion 
that produce no more than moderate functional impairment of 
the left foot; symptoms that produce more than moderate 
functional impairment of the left foot or malunion or 
nonunion of the tarsal or metatarsal bone are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual bony abnormality of the left great toe with 
arthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5283, 5284 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1966 to April 1968.

Service medical records show that the veteran was treated for 
problems with his left great toe.

A September 1988 RO rating decision granted service 
connection for residual bony abnormality of the left great 
toe.  A zero percent evaluation was assigned for this 
condition, effective from March 1988.  The zero percent 
rating was increased to 10 percent, effective from March 
1993, and the disability reclassified to include arthritis by 
RO decisions in the 1990's.

The veteran underwent a VA medical examination in November 
1993.  He complained of intermittent pain of the left great 
toe with activity and of decreased sensation with numbness of 
this toe.  Flexion of the left great toe was 15 degrees and 
extension was to 10 degrees.  There was marked tenderness at 
the first metatarsal joint of the left great toe.  Gait was 
impeded, but the presence of a right knee disability was 
noted.  X-rays of the left foot revealed advanced 
degenerative arthritis of the first metatarsophalangeal 
joint.  The diagnoses were dislocation of the left great toe 
and arthritis of the left great toe.

The veteran underwent VA medical examination in April 1995.  
He complained of pain of the left foot and the inability to 
bear weight on this foot.  There was swelling of the proximal 
interphalangeal joints and bony prominence.  Posture was 
normal and the appearance of the feet was within normal 
limits.  He had problems with rising on the heels and 
squatting.  There was bony prominence of the proximal 
interphalangeal joint of the left big toe.  The diagnosis was 
history of injury to the proximal interphalangeal joint of 
the left great toe with bony prominence, rule out 
degenerative joint disease of the proximal interphalangeal 
joint of the left big toe.  It was noted that X-rays were 
pending.  The X-rays of the left foot revealed marked 
degenerative joint disease of the left first metacarpal 
phalangeal joint and no other abnormality. 

The veteran testified at a hearing in March 1995.  His 
testimony was to the effect that he had a lump on his left 
great toe and pain of the left foot with activity.

The veteran underwent a VA medical examination in February 
1996.  X-rays of the left foot showed severe degenerative 
joint disease involving the first tarsometatarsal joint with 
narrowing, eburnation and osteophytosis.  This examination 
primarily concerned the veteran right knee.

The veteran testified at a hearing in October 1996.  The 
testimony was to the effect that he had pain of the left foot 
that produced functional impairment.

The veteran underwent a VA medical examination in July 1997.  
The left hallux was palpable dorsal and dorsomedial 
osteophyte with mild tenderness directly over these.  The 
left hallux metatarsal phalangeal range of motion was zero 
degrees dorsiflexion to 20 degrees plantar flexion.  X-rays 
of the left foot reportedly showed degenerative arthritis of 
the left hallux metatarsal phalangeal joint with loss of 
articular height, increase in subchondral bone density,  
marginal osteophytes, and a very large exophytic dorsal 
osteophyte.  The diagnosis was left hallux metatarsal 
phalangeal joint post-traumatic degenerative arthritis with a 
very clear history of service connected dislocation injury to 
that joint.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the left 
great toe disability is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe malunion or nonunion.  
A 30 percent rating requires severe malunion or nonunion.  
38 C.F.R. § 4.71a, Code 5283.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

A review of the evidence, including the veteran's testimony 
at hearings, reveals that he has left pain of the left foot 
associated with the left great toe condition that impairs his 
ability to bear weight on this foot and causes functional 
impairment.  The evidence also indicates that he has a right 
knee disorder that affects his ability to rise on the heels 
and to squat.  The manifestations of this non-service-
connected condition cannot be considered in the evaluation of 
the left great toe disability.  38 C.F.R. § 4.14 (1999).  
While the evidence indicates functional impairment related to 
pain of the left foot due to the service-connected left great 
toe disability, it does not show functional impairment of 
such significance that it might be considered more than 
moderate.  Nor does the evidence indicate the presence of 
malunion or nonunion of the tarsal or metatarsal bones 
associated with the left great toe disability to support the 
assignment of another separate rating for this condition 
under diagnostic code 5283.

A review of the evidence as a whole indicates that the left 
great toe disability is manifested primarily by X-ray 
evidence of arthritis, painful motion, and a bony prominence 
that produces no more than moderate functional impairment of 
the left foot and that is best evaluated by a 10 percent 
rating under diagnostic code 5284.  38 C.F.R. § 4.7.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, however, there no 
reported limitation of motion of a body part associated with 
the left great toe disorder that supports granting a rating 
in excess of 10 percent for the left great toe condition.

The preponderance of the evidence is against the claim for an 
increased evaluation fort the left great toe disorder, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

An increased evaluation for residual bony abnormality of the 
left great toe with arthritis is denied.

 

		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

